Citation Nr: 0708338	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  06-13 936A	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


ORDER TO VACATE

The veteran served on active duty for 7 years, 1 month, and 
11 days, including periods from April 1970 to February 1972 
and from April 1974 to June 1978.

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2006); 
38 C.F.R. § 20.904 (2006).  

The veteran filed a claim for service connection for a right 
shoulder disorder and a back disorder in March 1985.  The 
veteran's claims were denied by way of an August 1985 rating 
decision.  The veteran appealed the decision in January 1986 
and he requested a Travel Board hearing at the RO.  The 
veteran was scheduled for a hearing at the Board in 
Washington, D.C., in June 1987.  The veteran did not appear 
for the hearing and his claims were denied by way of an 
August 1987 Board decision.  

In a statement to the Board dated in December 2004 the 
veteran reported that he was never scheduled for a Travel 
Board hearing as he had requested in 1986.  He said the RO 
ignored his request for a Travel Board hearing, and instead 
he was scheduled for a hearing in Washington, D.C., which he 
could not attend.  He asked that the Board reconsider its 
1987 denial of service connection for right shoulder and back 
disabilities.

As noted above, the Board may vacate an appellate decision 
when a veteran is denied due process of law.  See 38 C.F.R. 
§ 20.904 (a)(3) (2006).  Here, the veteran appealed the 
issues of entitlement to service connection for a right 
shoulder disorder and a back disorder in January 1986 and he 
requested a Travel Board hearing at that time.  Instead, the 
veteran was scheduled for a hearing in Washington, D.C., 
which he could not attend.  His claims of service connection 
for a right shoulder disorder and a back disorder were denied 
in the August 1987 Board decision.  Given that the veteran 
requested a Travel Board hearing and was never scheduled for 
such a hearing, the 1987 denial of service connection for 
these two disabilities will be vacated.  

The August 10, 1987, Board decision addressing the issues of 
entitlement to service connection for a right shoulder 
disorder and entitlement to service connection for a back 
disorder is vacated.  The August 10, 1987, Board denial of 
service connection for these two issues is consequently 
without force or effect.  (The Board will issue a separate 
decision that addresses these claims.)



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

